DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022 has been entered.

Applicant(s) Response to Official Action
Presented arguments filed on September 27, 2022 in response to the Final Office Action mailed on July 29, 2022 have been made of record.  Claims 1-3, 5-8, 10-12 and 14-16 are currently pending. Claim 4  has been cancelled. Claims 9 and 13 were previously cancelled. Claims 1 - 3, 5, 7, 10, 11 and 14 - 16 have been amended.

 Response to Arguments
Applicant’s arguments see pages 7 – 11 with respect to the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al., (US 2020/0213591 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to wherein, based on the color component of the current block being a chroma component, a maximum width and a maximum height of the transform block are determined based on a maximum size and a color format of a luma transform block of a luma block corresponding to the current block, as claimed in the amended Claims 1 and 14. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 10 – 12 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., (US 2020/0213591 A1) referred to as Sun hereinafter, in view of JEONG (US 2020/0252617 A1) referred to as JEONG hereinafter.
Regarding Claim 1, Sun teaches an image decoding method performed by an image decoding apparatus (Par. [0031] FIG. 2 illustrates an example decoding process 200 of a video compression system 202 using prediction methods), the image decoding method comprising: 
determining a prediction mode of a current block (Par. [0032] The video compression system 202 first derives a prediction block 204 by applying a prediction method, such as intra-prediction 206 or inter-prediction 208); 
generating a prediction block of the current block based on inter prediction mode information (Par. [0021] FIG. 15 illustrates an example process of FIG. 14 for the inter-prediction mode), based on the prediction mode of the current block being an inter prediction mode (Fig. 14, Par. [0069] At block 1302, a prediction mode of a CU used may be determined based a prediction mode flag associated with the CU); 
generating a residual block of the current block (Par. [0032], then decodes a residual block 210 by applying a residual decoding method 212) based on a transform block of the current block (Par. [0043], after obtaining the residual block by applying the prediction process based on the PU splitting type, a leaf CU may be partitioned into transform units (TUs) according to another quaternary-tree structure similar to the coding tree for the CU); and 
reconstructing the current block based on the prediction block and the residual block of the current block (Par. [0032], The video compression system 202 combines the prediction block 204 and the residual block 210 to generate a reconstructed block 214), 
wherein a size of the transform block is determined based on a color component of the current block (Par. [0044], the CU, PU and TU may have the same block size in the quadtree with nested multi-type tree coding block structure. The block sizes may be different when maximum supported transform length is smaller than the width or height of the color component of the CU), and 
wherein, based on the color component of the current block being a chroma component, a maximum width and maximum height of the block are determined based on a color format (Par. [0046], The size of the CU may be as large as the CTU or as small as 4×4 in units of luma samples. For the case of the 4:2:0 chroma format, the maximum chroma CB size is 64×64 and the minimum chroma CB size is 2×2).
Sun fails to explicitly teach a maximum width and maximum height of the transform block are determined based on a maximum size and a color format of a luma transform block of a luma block corresponding to the current block.
However, Jeong teaches wherein, based on the color component of the current block being a chroma component, a maximum width and maximum height of the transform block (Par. [0095], transform may be performed by using a coding unit as a transform block) are determined based on a maximum size and a color format of a luma transform block of a luma block corresponding to the current block (Par. [0083], A size of a chroma largest coding unit  (i.e. maximum width and height) may be determined by using the size of the luma largest coding unit (i.e. maximum size). For example, when a Y:Cb Cr ratio is 4:2:0 according to a color format, a size of a chroma block may be half a size of a luma block, and a size of a chroma largest coding unit may be half a size of a luma largest coding unit).
References Sun and Jeong are considered to be analogous art because they relate to video coding. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a maximum width and a maximum height of the transform block as taught by Jeong in the invention of Sun. This modification would allow the maximum size of the luma coding block that is binary splittable be variably determined (See Jeong, Par. [0084]).

Regarding Claim 3, Sun in view of JEONG teaches Claim 1. Sun further teaches wherein, based on the transform block being split into a plurality of lower-layer transform blocks (Par. [0044], FIG. 7 illustrates four example splitting types in the multi-type tree structure, vertical binary splitting (SPLIT_BT_VER) 702, horizontal binary splitting (SPLIT_BT_HOR) 704, vertical ternary splitting (SPLIT_TT_VER) 706, and horizontal ternary splitting (SPLIT_TT_HOR) 708 (i.e. each having two lower layers). The multi-type tree leaf nodes may be called coding units (CUs), and unless the CU is too large for the maximum transform length, this segmentation may be used for prediction and transform processing without any further partitioning), a top-left position of the lower-layer transform blocks (Fig. 9) is determined based on the maximum width and a maximum height of the transform block (Par. [0057], When the width or height of the CB is larger the maximum transform width or height, the CB may be automatically split in the horizontal and/or vertical direction to meet the transform size restriction in that direction).

Regarding Claim 4, it has been cancelled.

Regarding Claim 5, Sun in view of JEONG teaches Claim 1. Sun further teaches wherein the current block is a chroma block, and wherein a plurality of lower-layer transform blocks is generated by vertically splitting the current block (Fig. 9), based on a width of the transform block being greater than the maximum width of the transform block (Par. [0046], For the case of the 4:2:0 chroma format (i.e. chroma block), the maximum chroma CB size is 64×64 (width x height)and the minimum chroma CB size is 2×2 (width x height)).

Regarding Claim 7, Sun in view of JEONG teaches Claim 1. Sun further teaches wherein the current block is a chroma block, and wherein a plurality of lower-layer transform blocks is generated by horizontally splitting the current block (Fig. 9), based on a height of the transform block being greater than the maximum height of the transform block (Par. [0046], For the case of the 4:2:0 chroma format (i.e. chroma block), the maximum chroma CB size is 64×64 (width x height)and the minimum chroma CB size is 2×2 (width x height)).

Regarding Claim 9, it has been cancelled.

Regarding Claim 10, Sun in view of JEONG teaches Claim 9. Sun further teaches wherein a width of the transform block is determined based on the maximum width of the transform block (Par. [0044], the CU, PU and TU may have the same block size in the quadtree with nested multi-type tree coding block structure. The block sizes may be different when maximum supported transform length is smaller than the width or height of the color component of the CU).

Regarding Claim 11, Sun in view of JEONG teaches Claim 10. Sun further teaches wherein a height of the transform block is determined based on a maximum height of the transform block (Par. [0044], the CU, PU and TU may have the same block size in the quadtree with nested multi-type tree coding block structure. The block sizes may be different when maximum supported transform length is smaller than the width or height of the color component of the CU).

Regarding Claim 12, Sun in view of JEONG teaches Claim 1. Sun further teaches wherein, based on the color format of the current block being a format specifying that a width of a chroma block is half a width of a corresponding luma block, a maximum size of the transform block is determined to be 32x64 (Par. [0063], if the size of the CU were 64 (length)×32 (width), and the threshold, the predefined CU size, were 64 in length, then the characteristic (length) of the CU would meet the threshold because the length of the CU is equal to the threshold of the predefined CU size, which is 64 in length, and the first context model would be selected).

Regarding Claim 13, it has been cancelled. 

Regarding Claim 14, the limitations are similar to those treated in the above rejection(s) of Claim 1, and is met by the reference as discussed above.  Claim 14 however recites an encoding method, rather than a decoding method, which is similar in structure expect in reverse operation. Therefore, claim 14 is rejected for the same reasons of anticipation as used above.

Regarding Claim 15, Sun in view of JEONG teaches Claim 14. Sun further teaches transmitting a bitstream (Par. [0030], The coded bits may then be transmitted in a bit stream).

Regarding Claim 16, the non-transitory computer-readable recording medium claim is drawn to the medium corresponding to the method of using same as claimed in claim 14.  Therefore claim 16 corresponds to method claim 14, and is rejected for the same reasons of obviousness as used above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., (US 2020/0213591 A1), in view of JEONG (US 2020/0252617 A1), and in further view of Yoo et al., (US 2018/0184131 A1) referred to as Yoo hereinafter.
Regarding Claim 2, Sun in view of JEONG teaches Claim 1. Sun in view of JEONG does not specifically disclose position of sample of transform block. Therefore, Sun in view of JEONG fails to explicitly teach wherein a position of a top-left sample of the transform block is determined based on a position and color format of a top-left sample of a luma block corresponding to the current block
However, YOO teaches wherein a position of a top-left sample of the transform block is determined based on a position and color format of a top-left sample of a luma block corresponding to the current block (Par. [0286] A position (e.g., (xTbY, yTbY)) for specifying a (luma or chroma) top-left sample of a relatively current transform block in a (luma or chroma) top-left sample of a current picture is used an input for scaling and transforming process)
References Sun, JEONG and Yoo are considered to be analogous art because they relate to video coding. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying a position of a sample of the transform block as taught by YOO in the inventions of Sun and JEONG. This modification would allow an array of residual samples having a size (i.e., (nTbS)×(nTbS)) of a transform block to be output (See YOO, Par. [0290]).

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 6 specifically defines the plurality of lower-layer transform blocks includes a first lower-layer block and a second lower-layer transform block, and wherein a width of the first lower-layer transform block is determined to be the maximum width of the transform block, and wherein a top-left coordinate of the second lower-layer transform block is shifted from a top-left coordinate of the first transform block to the right by the maximum width of the transform block and Claim 8 specifically defines the plurality of lower-layer transform blocks includes a third lower-layer block and a fourth lower-layer transform block, and wherein a height of the third lower-layer transform block is determined to be the maximum height of the transform block, and wherein a top-left coordinate of the fourth lower-layer transform block is shifted downward from a top-left coordinate of the first transform block by the maximum height of the transform block which neither are readily taught or suggested by the prior art uncovered during search or made of record. 

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425